DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,038,582. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17345723
Patent # 11038582
1. A data transmission method of a communication node, comprising: receiving data from a first transmitting device based on a first resource; receiving the data from a second transmitting device different from the first transmitting device based on a second resource; wherein the first resource and the second resource is related to same time or frequency, wherein the first transmitting device and the second transmitting device have a multi-antenna for transmitting the data, wherein the communication node has a single antenna or a multi-antenna.


2. The method of claim 1, wherein the first transmitting device and the second transmitting device transmits the data based on a same channel.
3. The method of claim 1, wherein the first transmitting device and the second transmitting device transmits the data to the communication node based on FD (Full Duplex).

4. A data transmission method of a communication node, comprising: receiving data from a first transmitting device based on a first resource; receiving the data from a second transmitting device different from the first transmitting device based on a second resource; wherein the first resource and the second resource is different time or frequency, wherein the first transmitting device and the second transmitting device have a multi-antenna for transmitting the data, wherein the communication node has a single antenna or a multi-antenna.

5. The data transmission method of claim 4, wherein the first transmitting device and the second transmitting device transmits the data based on an independent channel.
6. The data transmission method of claim 4, wherein the first transmitting device and the second transmitting device transmits the data to the first communication based on HD (Half Duplex) {it’s obvious to one skilled in the art to use Half Duplex mode instead of the full duplex mode is obvious as it is easy to implement and less hardware required, see, Kim, 417 below for rejection purpose}.
1. A data transmission method of a source node of a first communication device, comprising: receiving data from a second communication device based on a first resource; and receiving the data from a third communication device different from the second communication device based on a second resource; wherein the first resource and the second resource are a same time or frequency, wherein the second communication device and the third communication device have a multi-antenna for transmitting the data based on beamforming, wherein the first communication device has a single antenna, and 

the second communication device and third communication device transmit data based on same channel, and 

the second communication device and the third communication device transmit the data to the first communication device based on FD (full Duplex).


2. A data transmission method of a first communication device relay node, comprising: receiving data from a second communication device based on a first resource; and receiving the data from a third communication device different from the second communication device based on a second resource; wherein the first resource and the second resource are different in time or frequency, wherein the second communication device and the third communication device have a multi-antenna for transmitting the data based on beamforming, wherein the first communication device has a single antenna, and the second communication device and the third communication device transmit the data based on an independent channel, and 

the second communication device and the third communication device transmit data to the first communication device based on FD (full Duplex).

       	Claims 1-6 of the instant application are unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claims 1 and 2 of U.S. Patent No. 11038582.  Application claim 1 defines an obvious variation of the invention claimed in U.S. Patent No. 11038582. The assignee of all applications of all applications is the same. 
Claim 1 of the instant application is anticipated by patent claim 1 in that claim of the patent contains all the limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2009/0103428)(hereafter Kim) in view of Shi et al. (US 2007/0129008) (hereafter Shi).
 	Regarding claim 1, Kim discloses a data transmission method of a communication node, comprising: receiving data from a first transmitting device based on a first resource (see, Fig. 1, source node S1 transmits data to relay R); receiving the data from a second transmitting device different from the first transmitting device based on a second resource (see, Fig. 1, the source node S2 transmits data to relay R); wherein the first resource and the second resource are related to same time or frequency (see, Fig. 1, the T1 slots, paragraph [0028],  The first source node S.sub.1 and the second source node S.sub.2 transmit a first source signal x.sub.S.sub.1 and a second source signal x.sub.S.sub.2 to the relay node R in a first time slot T1), wherein the communication node has a single antenna or a multi-antenna (see, Figs. 3 and 5, paragraph [0048]). Even though, paragraph [0005] and [0006] discloses multi-antenna is generally equipped in a transmitter. By equipping a plurality of antennas in the transmitter, it is possible to reduce the complexity of the receiver, and to minimize the performance drop due to a multi-path fading, Kim does not explicitly disclose wherein the first transmitting device and the second transmitting device have a multi-antenna for transmitting the data, However, in same field of endeavor, Shi teaches the source nodes have multiple antennas, 1 and relay node also has multiple antennas, 2 (see, Fig. 1). Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to combine the teachings of Shi with the Kim, as a whole, so as to transmit the source information from the multiple antennas, the motivation is to relaying the signal between the source node to the relay node with increased diversity.  
 	Regarding claim 2, Kim further discloses the method, wherein the first transmitting device and the second transmitting device transmits the data based on a same channel ([0049] Also, a first source node and a second source node may be scheduled according to various schemes. Specifically, the first source node and the second source node may transmit the first source signal x.sub.S.sub.1 and the second source signal x.sub.S.sub.2 using the same frequency band for both the first and second source nodes).

6.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2009/0103428)(hereafter Kim) in view of Shi et al. (US 2007/0129008) (hereafter Shi) and further in view of Kim et al. (US 2010/0142417)(hereafter Kim’417).
Regarding claim 3, the combined teachings do not disclose the method of claim 1, wherein the first transmitting device and the second transmitting device transmits the data to the communication node based on FD (Full Duplex). However, in same field of endeavor, Kim’417 teaches in paragraph [0051] The BS operating in the full duplex FDD mode can transmit a signal to the RS on a first frequency band f1 and at the same time can receive a signal from the RS on a second frequency band f2. The first frequency band f1 is a downlink (DL) frequency band and the second frequency band f2 is an uplink (UL) frequency band. The MS operating in the full duplex FDD mode can receive a signal from the RS on the first frequency band f1 and at the same time can transmit a signal to the RS on the second frequency band f2. Even if the BS or the MS operates in the full duplex FDD mode, transmission and reception do not have to be simultaneously performed at an instance of time, and thus only one of transmission and reception can be performed if necessary. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to combine the teachings of Kim’417 with the Kim and Shi, as a whole, so as to transmitting the data based on full duplex communication mode, the motivation is to achieve faster throughput speed and increase in performance. 

7.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozgur Yilmaz et al” Cooperative multiple access in fading relay channels” (hereafter Yilmaz) in view of Shi et al. (US 2007/0129008)(hereafter Shi).
 	Regarding claim 4, Yilmaz discloses a data transmission method of a communication node (see, Fig. 1), comprising: receiving data from a first transmitting device based on a first resource (see, Fig. 1, S1 transmitting to Relay (R)); receiving the data from a second transmitting device different from the first transmitting device based on a second resource (see, Fig. 1, the S2 transmitting to the relay); wherein the first resource and the second resource is different time or frequency (page 4533, Different sources have access to the channel in different time slots of T seconds. For example, S1 has access in [0, T], S2 has access in [T, 2T] and so on. Frequency division-based systems can be studied similarly. Throughout its allocated time slot, the source node Si has the freedom to individually use all the available 2W T dimensions itself, or share part of it with the relay node R for its own advantage); wherein the communication node has a single antenna or a multi-antenna (see, Fig. 1, page 4532, left column, antennas of the relay). Even though, paragraph [0005] and [0006] discloses multi-antenna is generally equipped in a transmitter. By equipping a plurality of antennas in the transmitter, it is possible to reduce the complexity of the receiver, and to minimize the performance drop due to a multi-path fading, Yilmaz does not explicitly disclose wherein the first transmitting device and the second transmitting device have a multi-antenna for transmitting the data, However, in same field of endeavor, Shi teaches the source nodes have multiple antennas, 1 and relay node also has multiple antennas, 2 (see, Fig. 1). Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to combine the teachings of Shi with the Yilmaz, as a whole, so as to transmit the source information from the multiple antennas, the motivation is to relaying the signal between the source node to the relay node with increased diversity.  

8.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozgur Yilmaz et al “Cooperative multiple access in fading relay channels” (hereafter Yilmaz) in view of Shi et al. (US 2007/0129008)(hereafter Shi) and further in view of Kim et al. (US 2009/0103428)(hereafter Kim).
 	Regarding claim 5, the combined teachings do not disclose the data transmission method wherein the first transmitting device and the second transmitting device transmits the data based on an independent channel. However, in same field of endeavor, Kim teaches in paragraph [0028] The first source node S.sub.1 and the second source node S.sub.2 transmit a first source signal x.sub.S.sub.1 and a second source signal x.sub.S.sub.2 to the relay node R in a first time slot T1. Here, a channel vector of a channel formed between the first source node S1 and the relay node R and a channel formed between the second source node S2 and the relay node R may be represented as h.sub.S.sub.1.sub.R and h.sub.S.sub.2.sub.R. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to combine the teachings of Kim with the Ozgur and Shi, as a whole, so as to use the independent channels formed between the first and second source signals to the relay signal, the motivation is to improve the signal transmissions. 

9.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozgur Yilmaz et al “Cooperative multiple access in fading relay channels” (hereafter Yilmaz) in view of Shi et al. (US 2007/0129008)(hereafter Shi) and further in view of Kim et al. (US 2010/0142417)(hereafter Kim’417).
 	Regarding claim 6, the combined teachings do not disclose the data transmission method, wherein the first transmitting device and the second transmitting device transmits the data to the first communication based on HD (Half Duplex). However, in same field of endeavor, Kim ‘417 teaches in paragraph [0014], [0029], [0030], [0050], The half-duplex FDD mode is a mode in which the operation can be performed in the Tx mode and the Rx mode at different frequencies at different times rather than at the same time. Although it will be described that the BS and the MS support only the full duplex FDD mode in the embodiment to be described below, it is apparent to those skilled in the art that the present invention can also apply when the BS and the MS support the half duplex FDD mode (however, channel cross talk may exist or additional transmissions may be limited in the half duplex FDD mode). Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to combine the teachings of Kim’417 with the Yilmaz and Shi, as a whole, so as to use half duplex mode for communication, the motivation is to that it is easy to implement and less complicated hardware.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/16/2022